DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 SEP 2022 has been entered.

Response to Amendment
Examiner notes the amendment filed 07 SEP 2022.  The amendment has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haukka ‘513 (U.S. PGPub 2017/0037513) in view of Chen ‘731 (U.S. PGPub 2016/0005731) and Haukka ‘715 (U.S. Patent 9,895,715).
Claim 1 – Haukka ‘513 teaches a method of selectively depositing a metal oxide on a metal surface of a substrate relative to an oxide surface of the substrate (PG 0003, semiconductor substrates; PG 0018, selectively depositing a material on a first metal or metallic surface of a substrate relative to a second dielectric surface of the same substrate; PG 0019, substrate with e.g. metal surface and dielectric surface; PG 0019, the dielectric surface may be SiO2 based; PG 0021 and 0023, the deposited material may be e.g. a metal oxide), wherein the metal surface is an Al, Cu, Co, Ni, or W surface (PG 0012, listed metals in surface; PG 0011, metal surfaces expressly contemplated; lines 4-5 specifically, “elemental metal” expressly recited) and wherein the metal surface does not comprise a metal oxide (PG 0011, “Unless otherwise indicated, if a surface is referred to as a metal surface herein, it may be a metal surface…”; this expressly supports the first surface being purely a metal surface), the method comprising, in order:
selectively passivating the oxide surface relative to the metal surface (PG 0030; “In some embodiments the second surface is treated, or deactivated, in order to decrease deposition on the second surface relative to the first surface.  In some embodiments the first surface is treated to enhance deposition and the second surface is treated to decrease deposition, thereby increasing selective deposition on the first surface relative to the second surface.”  PG 0030 further calls these treatments pretreatments; therefore, the treatment or deactivation to decrease deposition is performed before the deposition step.  Examiner finds that this deactivation treatment meets the claim limitation of passivation, since Applicant’s passivation and Haukka 513’s deactivation both reduce deposition on the particular surface relative to another identified surface.  Additionally, this teaching inherently must be performed before deposition on the metal e.g. first surface to have any effect on the deposition step on the first surface); and
selectively depositing the metal oxide from vapor phase reactants on the metal surface relative to the passivated oxide surface (e.g. PG 0021, 0023, 0026).  
Haukka ‘513 does not teach or suggest the following limitations of Claim 1:
Wherein the oxide surface is a transition metal oxide surface.
Wherein selectively passivating the transition metal oxide surface comprises exposing the transition metal oxide surface to a silylation agent.
Haukka ‘513 exemplifies silicon dioxide as the second surface at e.g. PG 0019 but states generally (e.g. PG 0018-0019) that the second surface is generally a dielectric surface.  Chen ‘731 is drawn to forming integrated circuit structures on substrates (PG 0001-0004, e.g. PG 0016) inclusive of dielectric layers (PG 0017, PG 0035).  Chen ‘731 further teaches that silicon oxide is a known dielectric layer material (PG 0035) and also teaches that transition metal oxides generally, and hafnium oxide, zirconium oxide, and titanium oxide specifically, are known alternative dielectric layer materials.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Haukka ‘513 to use e.g. zirconium oxide as the dielectric material as suggested by Chen ‘731, as Haukka ‘513 wants to selectively deposit material on a metal surface relative to a dielectric surface exemplified by silicon oxide and Chen ‘731 teaches that silicon oxide and transition metal oxides generally, and e.g. zirconium oxide specifically, are known as alternative dielectric layer materials.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Haukka ‘715 is drawn to the selective deposition of metals, metal oxides, and dielectrics (Abstract) and teaches that suitable substrates may include a first metal surface and a second dielectric surface, e.g. SiO2 surface (Column 2 Lines 1-11; Examiner notes Column 2 Lines 4-5, “In some embodiments the metal surface is a Ni, Co, Cu, Al, Ru, or another noble metal surface.”; this expressly supports the first surface being purely a metal surface).  The second surface may be deactivated prior to deposition on the first surface (Column 2 Lines 10-11).  Deactivation of oxide surfaces may be performed by e.g. exposure to silylation agents (Column 4 Line 47 – Column 5 Line 9; particularly Column 4 Lines 47-48, “In some embodiments a dielectric surface can be passivated to inhibit deposition of a metal thereon.”).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Haukka ‘513 / Chen ‘731 to passivate its oxide surface with a silylation agent as suggested by Haukka ‘715, as Haukka ‘513 / Chen ‘731 wants to selectively passivate an oxide surface before performing deposition on a metal surface, and Haukka ‘715 wants to perform the same process and teaches that silylation agents may be used to perform the passivation process.
Claim 4 - Haukka ‘513 / Chen ‘731 / Haukka ‘715 renders obvious the method of Claim 1, wherein the silylation agent comprises chlorotrimethylsilane (TMS-Cl) (Haukka ‘715 Column 4 Line 61) or hexamethyldisilazane (HMDS) (Haukka ‘715 Column 5 Line 9).  
Claim 5 - Haukka ‘513 / Chen ‘731 / Haukka ‘715 renders obvious the method of Claim 1, wherein the silylation agent comprises an alkylaminosilane (Haukka ‘715 Column 4 Line 61, trimethyldimethylaminosilane).  
Claim 6 - Haukka ‘513 / Chen ‘731 / Haukka ‘715 renders obvious the method of Claim 5, wherein the alkylaminosilane has the formula (RI)3Si(NR"R"'), wherein RI is a linear or branched C1-C5 alkyl group, R" is a linear or branched C1-C5 alkyl group, and RIII is a linear or branched C1-C5 alkyl group (Haukka ‘715 Column 4 Line 61, trimethyldimethylaminosilane, all R groups are methyls which are linear C1 alkyl groups).  
Claim 7 - Haukka ‘513 / Chen ‘731 / Haukka ‘715 renders obvious the method of Claim 1, wherein the silylation agent comprises a silane (Haukka ‘715 Column 4 Line 61, trimethyldimethylaminosilane).  
Claim 8 - Haukka ‘513 / Chen ‘731 / Haukka ‘715 renders obvious the method of Claim 7, wherein the silane has the general formula (RI)3SiA, wherein RI is a linear or branched C1-C5 alkyl group, and A is any ligand which is reactive with a silicon containing surface (Haukka ‘715 Column 4 Line 61, trimethyldimethylaminosilane, the R groups are methyl and A is dimethylamino; alkylaminos are reactive with –OH terminated silicon surfaces).
Claim 9 – Haukka ‘513 / Chen ‘731 / Haukka ‘715 renders obvious the method of Claim 1, wherein the metal oxide comprises a dielectric transition metal oxide (Haukka ‘513 PG 0088, niobium oxide; see also PG 0022-0023, which renders obvious a niobium source material and an oxidant).  
Claim 10 – Haukka ‘513 / Chen ‘731 / Haukka ‘715 renders obvious the method of Claim 1, wherein the metal oxide comprises a transition metal oxide (Haukka ‘513 PG 0088, niobium oxide is a transition metal oxide; see also PG 0022-0023, which renders obvious a niobium source material and an oxidant).  
Claim 19 – Haukka ‘513 / Chen ‘731 / Haukka ‘715 renders obvious the method of Claim 1, wherein the metal oxide layer is selectively deposited by an atomic layer deposition (ALD) process (Haukka ‘513 PG 0032, 0047, 0088).  
Claim 20 – Haukka ‘513 / Chen ‘731 / Haukka ‘715 renders obvious the method of Claim 19, wherein the ALD process comprises alternately and sequentially contacting the substrate with a first metal reactant and a second oxygen reactant (Haukka ‘513 PG 0089; Haukka ‘513 PG 0047 expressly discloses water vapor as an oxygen reactant; see also Haukka ‘513 PG 0022-0023, which renders obvious a niobium source material and an hydroxyl-containing material; hydroxyl comprises oxygen).

Claims 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Haukka ‘513 / Chen ‘731 / Haukka ‘715 as applied to Claim 10 above, and further in view of Haukka ‘345 (U.S. PGPub 2018/0151345).
Claim 11 - Haukka ‘513 / Chen ‘731 / Haukka ‘715 renders obvious the method of Claim 10 but does not teach or suggest wherein the metal oxide comprises aluminum oxide.  Haukka ‘345 teaches a method for deposition of oxide thin films on a first surface of a substrate relative to a second, different surface of the same substrate (Abstract).  The first surface may be metallic (PG 0029).  The deposited film may be a metal oxide (PG 0028) inclusive of transition metal oxides and aluminum oxide (PG 0028).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Haukka ‘513 / Chen ‘731 / Haukka ‘715 to deposit e.g. aluminum oxide as suggested by Haukka ‘345, as Haukka ‘513 / Chen ‘731 / Haukka ‘715 both want to selectively deposit metal oxides on portions of substrate surfaces and Haukka ‘345 teaches that aluminum oxide is suitably deposited by this method.
Claim 21 - Haukka ‘513 / Chen ‘731 / Haukka ‘715 renders obvious the method of Claim 10 but does not teach or suggest wherein the method additionally comprises forming a passivation blocking layer on the metal surface prior to selectively passivating the transition metal oxide surface.  Haukka ‘345 teaches a method for deposition of oxide thin films on a first surface of a substrate relative to a second, different surface of the same substrate (Abstract).  The first surface may be metallic (PG 0029).  The deposited film may be a metal oxide (PG 0028) inclusive of transition metal oxides and aluminum oxide (PG 0028).  Prior to any passivation steps, Haukka ‘345 discloses formation of a passivation layer on the first surface (PG 0033); the purpose of this layer is to increase the selectivity of the deposition process in a desired location (PG 0068-0069).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Haukka ‘513 / Chen ‘731 / Haukka ‘715 to form a passivation blocking layer on at least a part of the first surface as suggested by Haukka ‘345, as Haukka ‘513 / Chen ‘731 / Haukka ‘715 wants to selectively deposit metal oxide films on substrates and Haukka ‘513 teaches that passivation blocking layers on at least part of a surface are used to increase the selectivity of deposition on a given surface.
Claim 22 - Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 renders obvious the method of Claim 21 wherein the passivation blocking layer comprises a self-assembled monolayer (SAM) (Haukka ‘513 PG 0033, 0068-0069).

Claims 12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 as applied to claim 11 above, and further in view of Lachaud ‘936 (U.S. PGPub 2013/0330936).
 Claim 12 - Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 renders obvious the method of Claim 11 but does not teach or suggest wherein the aluminum oxide is deposited using an aluminum precursor comprising trimethyl aluminum (TMA), dimethylaluminumchloride, aluminum trichloride (AlCl3), dimethylaluminum isopropoxide (DMAI), tris(tertbutyl)aluminum (TTBA), tris(isopropoxide)aluminum (TIPA) or triethyl aluminum (TEA).  Haukka ‘345 deposits its precursors by ALD methods (PG 0042) and is limited with regards to specifics of aluminum precursors (PG 0133, PG 0137).  Lachaud ‘936 teaches ALD deposition of aluminum oxide (PG 0067) using at least one of a list of aluminum containing precursors (PG 0022) and an oxygen source (PG 0023 from PG 0020).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Haukka ‘513 / Haukka ‘715 / Haukka ‘345 to use aluminum precursors as suggested by Lachaud ‘936, as Haukka ‘513 / Haukka ‘715 / Haukka ‘345 want to form aluminum oxide by an ALD process and Lachaud ‘936 teaches aluminum precursors suitable for the process.  Lachaud ‘936 PG 0022 discloses TMA, TEA, and DMAI (Al(Me)2(OiPr)).  
Claim 13 - Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 / Lachaud ‘936 renders obvious the method of Claim 12, wherein the aluminum oxide is deposited using an aluminum precursor comprising dimethylaluminum isopropoxide (DMAI) (Lachaud ‘936 PG 0022).  
Claim 14 - Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 renders obvious the method of Claim 11 but does not teach or suggest wherein the aluminum oxide is deposited using an aluminum precursor comprising a heteroleptic aluminum compound comprising an alkyl group and a different ligand.  Haukka ‘345 deposits its precursors by ALD methods (PG 0042) and is limited with regards to specifics of aluminum precursors (PG 0133, PG 0137).  Lachaud ‘936 teaches ALD deposition of aluminum oxide (PG 0067) using at least one of a list of aluminum containing precursors (PG 0022) and an oxygen source (PG 0023 from PG 0020).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 to use aluminum precursors as suggested by Lachaud ‘936, as Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 want to form aluminum oxide by an ALD process and Lachaud ‘936 teaches aluminum precursors suitable for the process.  Lachaud ‘936 PG 0022 discloses heteroleptic precursors (the last three entries are heteroleptic, comprising two separate ligands; the claim does not exclude both ligands being alkyl as long as they are different alkyls).
Claim 16 - Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 renders obvious the method of Claim 11 but does not teach or suggest wherein the aluminum oxide is deposited using an aluminum precursor comprising an aluminum alkyl compound comprising two different alkyl groups as ligands.  Haukka ‘345 deposits its precursors by ALD methods (PG 0042) and is limited with regards to specifics of aluminum precursors (PG 0133, PG 0137).  Lachaud ‘936 teaches ALD deposition of aluminum oxide (PG 0067) using at least one of a list of aluminum containing precursors (PG 0022) and an oxygen source (PG 0023 from PG 0020).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 to use aluminum precursors as suggested by Lachaud ‘936, as Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 want to form aluminum oxide by an ALD process and Lachaud ‘936 teaches aluminum precursors suitable for the process.  Lachaud ‘936 PG 0022 discloses precursors comprising two different alkyl groups as ligands (the last three entries, comprising two separate alkyl-containing ligands).
Claim 17 - Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 renders obvious the method of Claim 11 but does not teach or suggest wherein the aluminum compound is deposited using an aluminum precursor comprising a metalorganic aluminum compound or an organometallic aluminum compound.  Haukka ‘345 deposits its precursors by ALD methods (PG 0042) and is limited with regards to specifics of aluminum precursors (PG 0133, PG 0137).  Lachaud ‘936 teaches ALD deposition of aluminum oxide (PG 0067) using at least one of a list of aluminum containing precursors (PG 0022) and an oxygen source (PG 0023 from PG 0020).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 to use aluminum precursors as suggested by Lachaud ‘936, as Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 want to form aluminum oxide by an ALD process and Lachaud ‘936 teaches aluminum precursors suitable for the process.  Lachaud ‘936 PG 0022 discloses metalorganic or organometallic precursors (all disclosed chemicals comprise carbon and metal and are therefore metalorganic or organometallic).
Claim 18 - Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 renders obvious the method of Claim 11 but does not teach or suggest wherein the aluminum oxide is deposited by an ALD process comprising alternately and sequentially contacting the substrate with a first reactant comprising trimethyl aluminum (TMA), dimethylaluminumchloride, aluminum trichloride (AlCl3), dimethylaluminum isopropoxide (DMAI), tris(tertbutyl)aluminum (TTBA), tris(isopropoxide)aluminum (TIPA) or triethyl aluminum (TEA) and a second reactant comprising water.  Haukka ‘345 deposits its precursors by ALD methods (PG 0042) and is limited with regards to specifics of aluminum precursors (PG 0133, PG 0137).  Lachaud ‘936 teaches ALD deposition of aluminum oxide (PG 0067) using at least one of a list of aluminum containing precursors (PG 0022) and an oxygen source (PG 0023 from PG 0020).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 to use aluminum precursors as suggested by Lachaud ‘936, as Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 want to form aluminum oxide by an ALD process and Lachaud ‘936 teaches aluminum precursors suitable for the process.  Lachaud ‘936 PG 0022 discloses TMA, TEA, and DMAI; Lachaud ‘936 PG 0023 and 0020 disclose water.

Claims 12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 as applied to claim 11 above, and further in view of Vaidya ‘409 (U.S. PGPub 2013/0157409).
 Claim 12 - Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 renders obvious the method of Claim 11 but does not teach or suggest wherein the aluminum oxide is deposited using an aluminum precursor comprising trimethyl aluminum (TMA), dimethylaluminumchloride, aluminum trichloride (AlCl3), dimethylaluminum isopropoxide (DMAI), tris(tertbutyl)aluminum (TTBA), tris(isopropoxide)aluminum (TIPA) or triethyl aluminum (TEA).  Haukka ‘345 deposits its precursors by ALD methods (PG 0042) and is limited with regards to specifics of aluminum precursors (PG 0133, PG 0137).  Vaidya ‘409 teaches ALD deposition of aluminum oxide (PG 0039) using at least one of a class of aluminum containing precursors (PG 0040) and an oxygen source (PG 0039, 0040).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 to use aluminum precursors as suggested by Vaidya ‘409, as Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 want to form aluminum oxide by an ALD process and Vaidya ‘409 teaches classes of aluminum precursors suitable for the process.  Vaidya ‘409 teaches trimethyl aluminum at PG 0040.
Claim 14 - Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 renders obvious the method of Claim 11 but does not teach or suggest wherein the aluminum oxide is deposited using an aluminum precursor comprising a heteroleptic aluminum compound comprising an alkyl group and a different ligand.  Haukka ‘345 deposits its precursors by ALD methods (PG 0042) and is limited with regards to specifics of aluminum precursors (PG 0133, PG 0137).  Vaidya ‘409 teaches ALD deposition of aluminum oxide (PG 0039) using at least one of a class of aluminum containing precursors (PG 0040) and an oxygen source (PG 0039, 0040).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 to use aluminum precursors as suggested by Vaidya ‘409, as Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 want to form aluminum oxide by an ALD process and Vaidya ‘409 teaches classes of aluminum precursors suitable for the process.  Vaidya ‘409 teaches alkyl aluminum halide compounds as a class at PG 0040; alkyl aluminum halides necessarily comprise at least one alkyl ligand and at least one halide ligand.
Claim 15 - Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 / Vaidya ‘409 renders obvious the method of Claim 14, wherein the different ligand is a halide (Vaidya ‘409 PG 0040, alkyl aluminum halides necessarily comprise at least one alkyl ligand and one halide ligand). 
Claim 17 - Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 renders obvious the method of Claim 11 but does not teach or suggest wherein the aluminum compound is deposited using an aluminum precursor comprising a metalorganic aluminum compound or an organometallic aluminum compound.  Haukka ‘345 deposits its precursors by ALD methods (PG 0042) and is limited with regards to specifics of aluminum precursors (PG 0133, PG 0137).  Vaidya ‘409 teaches ALD deposition of aluminum oxide (PG 0039) using at least one of a class of aluminum containing precursors (PG 0040) and an oxygen source (PG 0039, 0040).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 to use aluminum precursors as suggested by Vaidya ‘409, as Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 want to form aluminum oxide by an ALD process and Vaidya ‘409 teaches classes of aluminum precursors suitable for the process.  Vaidya ‘409 teaches trimethyl aluminum at PG 0040; methyl is an organic (carbon-containing) ligand bound to aluminum (metal) and thus trimethyl aluminum is a metalorganic compound.
Claim 18 - Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 renders obvious the method of Claim 11 but does not teach or suggest wherein the aluminum oxide is deposited by an ALD process comprising alternately and sequentially contacting the substrate with a first reactant comprising trimethyl aluminum (TMA), dimethylaluminumchloride, aluminum trichloride (AlCl3), dimethylaluminum isopropoxide (DMAI), tris(tertbutyl)aluminum (TTBA), tris(isopropoxide)aluminum (TIPA) or triethyl aluminum (TEA) and a second reactant comprising water.  Haukka ‘345 deposits its precursors by ALD methods (PG 0042) and is limited with regards to specifics of aluminum precursors (PG 0133, PG 0137).  Vaidya ‘409 teaches ALD deposition of aluminum oxide (PG 0039) using at least one of a class of aluminum containing precursors (PG 0040) and an oxygen source (PG 0039, 0040).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 to use aluminum precursors as suggested by Vaidya ‘409, as Haukka ‘513 / Chen ‘731 / Haukka ‘715 / Haukka ‘345 want to form aluminum oxide by an ALD process and Vaidya ‘409 teaches classes of aluminum precursors suitable for the process.  Vaidya ‘409 teaches trimethyl aluminum and water vapor at PG 0040 and teaches alternation and repetition of the metal source and the oxygen source at PG 0039.

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 07 SEP 2022, with respect to the rejection(s) of claim(s) 1 and dependents under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen ‘731 in combination with the previously cited references.
Applicant argues (Pages 5-6) generally that none of the cited references fairly teach or suggest selectively depositing a metal oxide on a metal surface of a substrate relative to a transition metal oxide surface of the substrate.  Examiner agrees that none of the cited references expressly teach or suggest transition metal oxide surfaces as part of the process.  The previous rejections are hereby withdrawn.  Upon further search and consideration, Examiner notes that Haukka ‘513, while exemplifying silicon oxide as the second dielectric surface, is not limited solely to that material as several independent references to the second dielectric surface generally are present through the specification.  Haukka ‘513 and Chen ‘731 are both drawn to processing of semiconductor substrates as discussed above, inclusive of dielectric layers, and Chen ‘731 teaches that transition metal oxides, e.g. zirconium oxide, are known alternative dielectric materials to silicon oxide.  Therefore, Examiner modifies the previously cited prior art with Chen ‘731 to perform the process of Haukka ‘513 on a substrate where the second dielectric surface is e.g. zirconium oxide.
The remainder of Applicant's arguments filed 07 SEP 2022 have been fully considered but they are not persuasive.
Applicant argues (Pages 6-7) that Haukka ‘513 and Haukka ‘715 would not have a reason to be combined and would not have an expectation of success if combined.  Examiner respectfully disagrees.  Initially, Examiner notes that the cited references are both by the same primary inventor and are both drawn to selective deposition of materials on first substrate surfaces relative to second substrate surfaces (e.g. Haukka ‘513 PG 0002, Haukka ‘715 Column 1 Lines 17-18).  Specifically regarding Haukka ‘715, the reference teaches that the process can be used to deposit metals (e.g. Column 10 Line 38 – Column 11 Line 24) and that the silylation can be applied to a second dielectric surface relative to a first metal surface (same citation).  This aligns with the teachings of Haukka ‘513 as discussed above in the rejection of Claim 1.  Applicant’s arguments regarding Haukka ‘513 are drawn to specific embodiments; however, broader teachings are contemplated therein as discussed above.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
Applicant does not argue any claim beyond Claim 1.  As Claim 1 is not held to be allowable, no dependent claim can be held allowable on that basis.  In the absence of specific arguments which show how the claims distinguish over the prior art, Examiner maintains the propriety of the rejection of the dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712